ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_04_EN.txt.                      381 	




                              DISSENTING OPINION OF JUDGE DONOGHUE



                       Admissibility — Integrity of the judicial function of the Court — Abuse of
                     process — Abuse of rights.

                        1. The Court today concludes that it has jurisdiction on the basis of
                     the Optional Protocol to the Vienna Convention on Diplomatic Relations
                     (the “Optional Protocol”) in respect of the Applicant’s claim that the
                     building at 42 Avenue Foch in Paris (the “Building”) qualifies as premises
                     of the mission entitled to the treatment required by Article 22 of the
                     Vienna Convention on Diplomatic Relations (the “Vienna Convention”).
                     I agree. However, I have voted against subparagraphs (3) and (4) of para-
                     graph 154 because I consider that this claim is inadmissible and that the
                     Application should have been dismissed.
                        2. In its third preliminary objection (which the Court properly charac-
                     terizes as an objection to admissibility), France calls for dismissal of the
                     entire Application on the ground of its “abusive nature”. Because the
                     Court has concluded that it lacks jurisdiction pursuant to the
                     United Nations Convention against Transnational Organized Crime, I
                     address here only the admissibility of the Applicant’s claim in relation to
                     the Vienna Convention. I take no position here on the merits of that
                     claim, nor do I express any view on whether Mr. Teodoro Nguema Obi-
                     ang Mangue is guilty of the crimes with which he has been charged in
                     France, a matter that is not for this Court to decide.
                        3. France refers both to “abuse of process” and “abuse of rights” in
                     support of its third preliminary objection. These notions may have estab-
                     lished meanings in certain national legal systems. However, I am not
                     aware of any authoritative definition of either term in the context of inter-
                     national adjudication. The Court offers its views of the scope of these
                     terms today.
                        4. The Court finds that the Application is “not inadmissible on grounds
                     of abuse of process or abuse of rights” (Judgment, para. 153). The Judgment
                     treats “abuse of process” and “abuse of rights” as two separate notions.
                        According to the Court, an abuse of process “goes to the procedure
                     before a court or tribunal and can be considered at the preliminary phase”
                     of proceedings. The Judgment states that an application can be found
                     inadmissible on the basis of “abuse of process” only when there is “clear
                     evidence” and only in “exceptional circumstances” (ibid., para. 150).
                     It does not find the Application to present such exceptional circum-
                     stances.
                        The Court considers that the “abuse of rights cannot be invoked as a
                     ground of inadmissibility when the establishment of the right in question

                     93




5 CIJ1142.indb 182                                                                                   21/02/19 15:44

                     382 	immunities and criminal proceedings (diss. op. donoghue)

                     is properly a matter for the merits”. It states that any argument regarding
                     abuse of rights will be considered at the merits stage of the case (­Judgment,
                     para. 151).
                        Thus, on the Court’s reasoning, an allegation of abuse of process can
                     be considered as a preliminary objection as to admissibility, but it is to be
                     evaluated only with reference to procedure before the Court. On the other
                     hand, according to the Court, an assertion of abuse of rights can have no
                     bearing on the admissibility of a claim. It is only to be considered at the
                     merits stage, when the Court decides whether the rights asserted by a
                     party have been established.
                        The approach taken by the Court means that an applicant’s conduct
                     outside of this Court, on which it premises the assertion of certain rights,
                     would not stand in the way of the admissibility of the application, no
                     matter how abusive that conduct is.
                        5. By defining “abuse of process” and “abuse of rights” narrowly and
                     by isolating each of these concepts from the other, I believe that the Court
                     has overlooked the core of France’s third preliminary objection:

                              “it is not the individual elements which France has brought to this
                              Court’s attention, considered in isolation, that constitute an abuse of
                              process. Taken as a whole, however, they establish that Equato-
                              rial Guinea’s Application to the Court is abusive, since it in fact forms
                              part of a strategy to use the principle of diplomatic immunities as a
                              contrivance for the benefit of an individual who is not a diplomat,
                              and thereby to obstruct the criminal proceedings initiated against him
                              in France and avoid the potential confiscation of the personal prop-
                              erty he has acquired there.
                              �����������������������������������������������������������������������������������������������������������������
                              France requests you to find that, by seising the Court, Equato-
                              rial Guinea has committed an abuse of process, the purpose of which
                              is to have the Court provide cover for the applicant State’s improper
                              and abusive use of the law of diplomatic immunities.” (CR 2018/2,
                              pp. 53‑54, paras. 21 and 24 (Pellet) 1.)
                        6. The Respondent refers to a “contrivance” by the Applicant that is
                     part of a “strategy” that culminates in the seising of the Court. The
                     Respondent’s allegations raise this question: is the conduct in which the
                     Applicant engaged as a predicate for the assertion of certain rights of
                     such a character that the Court should not exercise its jurisdiction to
                     determine whether the Applicant has those rights? This is a question of
                     admissibility. Its answer does not call for a decision as to whether the
                     rights asserted by Equatorial Guinea have been established (a matter for
                     the merits).


                          1   Footnotes omitted. All translations are by the Registry.

                     94




5 CIJ1142.indb 184                                                                                                                                 21/02/19 15:44

                     383 	immunities and criminal proceedings (diss. op. donoghue)

                       7. Some questions of admissibility arise only when they are raised by a
                     party. Other aspects of admissibility touch on the fundamental role and
                     function of the principal judicial organ of the United Nations:

                             “There are inherent limitations on the exercise of the judicial func-
                          tion which the Court, as a court of justice, can never ignore. There
                          may thus be an incompatibility between the desires of an applicant,
                          or, indeed, of both the parties to a case, on the one hand, and on the
                          other hand the duty of the Court to maintain its judicial character.
                          The Court itself, and not the parties, must be the guardian of the
                          Court’s judicial integrity.” (Northern Cameroons (Cameroon v. United
                          Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963,
                          p. 29.)
                        8. The allegations by France raise questions about whether the Court
                     can consider the Application without compromising its judicial integrity.
                     The Respondent’s harsh words could perhaps be discounted as the hyper-
                     bole of oral advocacy, but the facts before the Court cannot be so easily
                     set aside. The evidence that bears on the question of the admissibility (as
                     framed in paragraph 6 above) is before the Court at this stage of the pro-
                     ceedings and is not in dispute. The relevant facts are evident on the face
                     of documents submitted to the Court by the Applicant, including state-
                     ments by representatives of the applicant State. I summarize those facts
                     here.
                        9. Mr. Teodoro Nguema Obiang Mangue is the son of the President of
                     Equatorial Guinea. In 2004, he became the sole shareholder of the Swiss
                     companies that co-own the Building in Paris (Memorial of Equato-
                     rial Guinea, Vol. I, paras. 2.15‑2.16). At that time, he was serving as Min-
                     ister for Agriculture and Forestry of Equatorial Guinea (ibid., Vol. I,
                     para. 2.2). (As the Judgment notes, he was elevated to the position of
                     Second Vice-­    President in charge of Defence and State Security in
                     May 2012 (para. 29) and to Vice-­President in charge of National Defence
                     and State Security in June 2016 (para. 34).)
                        10. Mr. Teodoro Nguema Obiang Mangue is facing prosecution in
                     France, triggered by a private complaint in 2008, to which investigating
                     judges were assigned in December 2010 (Memorial of Equatorial Guinea,
                     Vol. I, paras. 3.23 and 3.29). The complaint alleges that various persons,
                     including Mr. Teodoro Nguema Obiang Mangue, had acquired movable
                     and immovable property in France using monies derived from the misap-
                     propriation of foreign public funds, including those of Equatorial Guinea
                     (ibid., Vol. I, paras. 3.19, 3.23 and 3.30). In July 2011, the Public Prosecu-
                     tor indicated to the investigating judges that “the facts under investiga-
                     tion . . . may be characterized only as money laundering or handling
                     offences” and that “the laundering or handling in France of an asset
                     obtained through an offense committed abroad by a foreign national and
                     not subject to French law is punishable in France” (ibid., Vol. II, p. 90
                     (Ann. 8)).

                     95




5 CIJ1142.indb 186                                                                                    21/02/19 15:44

                     384 	immunities and criminal proceedings (diss. op. donoghue)

                       11. Beginning on 28 September 2011, in furtherance of these criminal
                     proceedings, French authorities conducted a series of searches of the
                     Building, during which they attached and took possession of a large
                     amount of personal property (Memorial of Equatorial Guinea, Vol. I,
                     para. 3.54). French authorities attached the Building itself on 19 July
                     2012 (ibid., Vol. I, para. 4.24).
                       12. Also beginning in September 2011, the applicant State and
                     Mr. Teodoro Nguema Obiang Mangue took a series of steps related to
                     the Building:
                      (i) An agreement dated 15 September 2011 provides that Mr. Teo-
                          doro Nguema Obiang Mangue’s shares in the Swiss companies that
                          co-owned the Building were to be transferred to the State of Equato-
                          rial Guinea, which in turn was required to transfer the sum of
                          €34 million into the bank account of EDUM S.L. in Malabo, Equa-
                          torial Guinea (ibid., Vol. I, paras. 2.17 and 4.38 ; Written replies of
                          Equatorial Guinea to the questions put by Judge Bennouna and
                          Judge Donoghue at the public sitting held on 19 October 2016 at
                          5 p.m., Ann. 1, Arts. 1, 3 and 4). According to the judgment of the
                          Tribunal correctionnel de Paris of 27 October 2017, EDUM S.L. is an
                          Equatorial Guinean company through which Mr. Teodoro Nguema
                          Obiang Mangue paid for his personal expenses (Judgment of the Tri-
                          bunal correctionnel de Paris of 27 October 2017, p. 76).
                     (ii) Less than three weeks after the conclusion of the agreement transfer-
                          ring ownership of the Building, on 4 October 2011, the applicant
                          State sent a diplomatic Note to the Foreign Ministry of France stat-
                          ing that it “has for a number of years owned” the Building (ibid.,
                          Vol. III, p. 53 (Ann. 33) ; see also Vol. I, para. 4.4). That Note further
                          asserted that the Building “forms part of the premises of the diplo-
                          matic mission”, and thus is entitled to protection under Article 22 of
                          the Vienna Convention (ibid.).

                     (iii) On 17 October 2011 Equatorial Guinea asserted in a Note Verbale to
                           France that the Building was the official residence of the Permanent
                           Delegate of Equatorial Guinea to UNESCO, Ms Mariola Bindang
                           Obiang, who would also serve in the capacity of Chargée d’affaires ad
                           interim of the diplomatic mission, also located at the Building (ibid.,
                           Vol. III, p. 60 (Ann. 36) ; see also Vol. I, para. 4.9).

                     (iv) On 14 February 2012, in three communications to French authorities
                          and one Note Verbale to UNESCO, Equatorial Guinea asserted that
                          the Building was the residence of its Permanent Representative to
                          UNESCO (ibid., Vol. III, p. 62 (Ann. 37) ; Vol. III, p. 64 (Ann. 38) ;
                          Vol. III, p. 66 (Ann. 39) ; Vol. III, p. 72 (Ann. 41) ; see also Vol. I,
                          paras. 4.10‑4.12).
                      (v) On 9 March 2012, the Embassy of Equatorial Guinea wrote to the
                          Minister for Justice of France stating: “Since 15 September 2011 the

                     96




5 CIJ1142.indb 188                                                                                     21/02/19 15:44

                     385 	immunities and criminal proceedings (diss. op. donoghue)

                          Republic of Equatorial Guinea has been the owner of a property
                          located at 40/42 Avenue Foch in Paris, assigned to its diplomatic mis-
                          sion and declared as such to the Ministry of Foreign and European
                          Affairs by Note Verbale No. 365/11 of 4 October 2011.” (Memorial
                          of Equatorial Guinea, Vol. III, p. 77 (Ann. 43).) Its 12 March 2012
                          Note Verbale to the Foreign Ministry was to the same effect (ibid.,
                          Vol. III, pp. 80‑81 (Ann. 44)). Neither Note indicated that the Build-
                          ing was the residence of the Permanent Representative to UNESCO.
                          (The Headquarters Agreement between UNESCO and France gov-
                          erns the privileges and immunities of personnel of permanent delega-
                          tions to UNESCO and the status of buildings that serve as their
                          residences or offices, and neither Party has suggested that the Court
                          has jurisdiction to apply that Agreement in this case.)

                     (vi) In July 2012, eight days after French authorities issued an order of
                          attachment (saisie pénale immobilière) in relation to the Building,
                          Equatorial Guinea informed the Government of France that “as
                          from Friday 27 July 2012, the Embassy’s offices are located at 42 Ave-
                          nue Foch, Paris (16th arr.), a building which it is henceforth using for
                          the performance of the functions of its diplomatic mission in France”
                          (ibid., Vol. III, p. 88 (Ann. 47) ; see also Vol. I, para. 4.25).

                       13. The President of Equatorial Guinea stated the purpose of the
                     above-­
                           described actions in a letter to his French counterpart dated
                     14 February 2012:
                             “Your Excellency is not unaware of the fact that my son, Teo-
                          doro NGUEMA OBIANG MANGUE, lived in France, where he
                          pursued his studies, from childhood until he reached adulthood.
                          France was his preferred country and, as a young man, he purchased
                          a residence in Paris ; however, due to the pressures on him as a result
                          of the supposed unlawful acquisition of assets, he decided to resell
                          the said building to the Government of the Republic of Equato-
                          rial Guinea.
                             At this time, the building in question is a property that was lawfully
                          acquired by the Government of Equatorial Guinea and is currently
                          used by the Representative to UNESCO, who is in charge of the
                          Embassy’s property. The said property is afforded legal and diplo-
                          matic protection under the Vienna Convention and the bilateral
                          agreements signed by the two States.
                             Unfortunately, that building is the subject of legal proceedings,
                          apparently as a result of the unfounded complaints of certain NGOs,
                          without any legal justification.” (Ibid., Vol. III, p. 66 (Ann. 39) ; see
                          also Vol. I, para. 4.11.)
                       14. This evidence establishes that in 2004, Mr. Teodoro Nguema Obi-
                     ang Mangue became the sole shareholder of the companies that co-own

                     97




5 CIJ1142.indb 190                                                                                    21/02/19 15:44

                     386 	immunities and criminal proceedings (diss. op. donoghue)

                     the Building, a valuable property in French territory. Since Decem-
                     ber 2010, he has been facing prosecution in France for money laundering
                     (a means of shielding assets from law enforcement authorities). There­
                     after, beginning in 2011, the applicant State has co-­operated with Mr. Teo-
                     doro Nguema Obiang Mangue in a series of actions with respect to the
                     Building. It has made a variety of assertions to French authorities about
                     the use of the Building, on the basis of which it has invoked immunity
                     and inviolability. If the steps taken by the Applicant are given effect, real
                     property in France’s territory that had been in the hands of an individual
                     facing prosecution will be shielded from French authorities as inviolable
                     mission premises that are “immune from search, requisition, attachment
                     or execution” under Article 22 of the Vienna Convention. The sum of
                     €34 million that was paid in exchange for that property is also beyond
                     the reach of French law enforcement authorities, having been transferred
                     to a bank account in Equatorial Guinea.


                        15. The President of Equatorial Guinea made clear that the purpose of
                     these actions is a personal one, to address difficulties faced by his son.
                     Such a purpose is entirely at odds with the régime of privileges and immu-
                     nities contained in the Vienna Convention, which states in its preamble
                     that the purpose of privileges and immunities “is not to benefit individu-
                     als but to ensure the efficient performance of the functions of diplomatic
                     missions as representing States”.
                        16. During the hearing on provisional measures, France stated that
                     “the judicial police officers who conducted the searches of the building in
                     2012 found no official documents belonging to Equatorial Guinea or to
                     its diplomatic mission in France” (CR 2016/15, p. 29, para. 25 (Pellet)) 1.
                     Equatorial Guinea has not refuted this statement, nor has it indicated to
                     the Court that embassy archives or other government documents were
                     among the possessions attached or taken into possession by French
                     authorities in their searches of the Building.

                        17. As the Court has observed, “there is no more fundamental prereq-
                     uisite for the conduct of relations between States than the inviolability of
                     diplomatic envoys and embassies” (United States Diplomatic and Con-
                     sular Staff in Tehran (United States of America v. Iran), Provisional Mea-
                     sures, Order of 15 December 1979, I.C.J. Reports 1979, p. 19, para. 38).
                     Despite their importance to the functioning of diplomacy, the immunity
                     and inviolability of diplomatic personnel and missions exist in uneasy ten-
                     sion with other interests of States and private parties. Every day, foreign
                     ministry lawyers are in dialogue with counterparts in other capitals
                     regarding the application of the Vienna Convention to particular cases.
                     Differences inevitably emerge. The parties to the Optional Protocol have
                     recognized that the Court is a suitable forum for addressing these differ-
                          1   Footnotes omitted.

                     98




5 CIJ1142.indb 192                                                                                   21/02/19 15:44

                     387 	immunities and criminal proceedings (diss. op. donoghue)

                     ences. If the Court declines to decide a dispute arising under the Vienna
                     Convention, despite having jurisdiction to do so, there will be no judicial
                     resolution of the merits, an outcome that may be unsatisfactory to both
                     Parties. It is only in “exceptional circumstances” — to echo the words
                     used by the Court today — that the Court should refuse to exercise its
                     jurisdiction over such a dispute.

                        18. The present case is such an exceptional circumstance. The sequence
                     of actions taken by the applicant State is established by the documents
                     submitted by the Applicant. The purpose of those actions, which was
                     stated by the President of the applicant State, is manifest. The evidence
                     regarding the character of the Applicant’s conduct is conclusive, easily
                     meeting the heightened standards of proof that the Court has suggested
                     in certain circumstances (e.g. “clear and convincing evidence” (Applica-
                     tion of the Interim Accord of 13 September 1995 (the former Yugoslav
                     Republic of Macedonia v. Greece), Judgment, I.C.J. Reports 2011 (II),
                     p. 685, para. 132, quoting Arbitration on the Tacna-Arica Question
                     (Chile/Peru) (1925), RIAA, Vol. II, p. 930)). The applicant State has told
                     the Court nothing to suggest that its diplomatic functions were disrupted
                     when French authorities entered the Building and initiated searches in
                     September 2011, nor is there any indication that French authorities
                     entered or attached the Building with such a purpose. The dismissal of
                     this Application would pose no threat to diplomatic functions. On the
                     other hand, the Court’s decision today means that the applicant State will
                     continue to benefit from the Court’s Order on provisional measures of
                     7 December 2016 until the Court’s Judgment on the merits.


                       19. Despite conclusive evidence of the character of the conduct in
                     which the Applicant engaged as a predicate for its assertion of rights in
                     this Court, the Court allows the case to proceed to the merits, as if this is
                     yet another disagreement about the nuances of the régime of diplomatic
                     immunity. To preserve the integrity of its judicial function, I believe that
                     the Court should not have allowed itself to be used to further this effort
                     by the Applicant. It should instead have upheld the third preliminary
                     objection. Accordingly, I dissent.


                     (Signed) Joan E. Donoghue.




                     99




5 CIJ1142.indb 194                                                                                   21/02/19 15:44

